Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-19 are pending and are considered in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 
As to claim 19, it does not fall within at least one of the four categories of patent eligible subject matter because a claim to a computer-readable medium that can be a carrier wave covers a non-statutory embodiment and therefore should be rejected as being directed to non-statutory subject matter.
As recited in paragraph [0079] of claimed invention specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnet waves, electromagnetic waves propagating through a waveguide or other transmission media, or electrical signals transmitted through a wire”, this statement excludes transitory signals from “computer readable storage medium”, but not from “computer-readable medium”. The claim here is directed to a “computer-readable medium (i.e., storage is not mentioned).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over MERCURI et al. (hereinafter referred to as Mercuri) (U.S. Pub. No. 2019/0013948 A1), in view of Jentzsch et al. (hereinafter referred to as Jentzsch) (U. S. Pub. No. 2019/0317934 A1), and in view of Tong (U. S. Pub. No. 2019/0280855 A1).
As to claim 1, Mercuri teaches a system configured to facilitate transactions between an Internet of Things (IoT) device and a blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack”; and ¶ [0110], “the blockchain identities of the participants, the blockchain identities of the participants who requested the transactions (e.g. offer for sale or counter offer and the like), the identity of blocks in the blockchain where the transactions were requested”), the system comprising: a memory configured to store a blockchain query from an IoT device and a blockchain response from a blockchain peer (See at least ¶ [0163], “The system 100 may trigger the blockchain object 108 to authorize payment and issuance of a service ticket. The system 100 may retrieve the events from the IoT gateway 102 stored on the off-chain storage 110 or the blockchain 120 in response to a query requesting attestable records of a car offered for sale.”; and ¶ [0073], “the identity service 192 may query the data repository 179 to determine contextual details of the participant.” Here, Mercuri teaches the events stored in the storage that includes query  and response ); and one or more processors coupled to the memory, and configured to: receive the blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack”), send the […] blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein reformat the blockchain query so that it is in a first defined format for the blockchain peer; receive a response from the blockchain peer; reformat the response so that it is in a second defined format for the IoT device; send the re-formatted response to the IoT device.
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receive a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the re-formatted response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and Jentzsch fail to expressly teach wherein reformat the blockchain query so that it is in a first defined format for the blockchain peer; reformat the response so that it is in a second defined format for the IoT device.
In analogous teaching, Tong exemplifies this wherein Tong teaches where reformat the blockchain query so that it is in a first defined format for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), reformat the response so that it is in a second defined format for the IoT device (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 2, Mercuri, Jentzsch and Tong teach the system of claim 1. Tong further teaches wherein the one or more processors are further configured to decrypt the blockchain query, encrypt the reformatted block query (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), decrypt the response, and encrypt the reformatted response (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 3, Mercuri, Jentzsch and Tong teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to scale a channel bandwidth upon an amount of data in the blockchain query or response (See at least ¶ [0026], “which enables a secure connection to the blockchain to be established at the required times via client 130, even if the Internet connection only allows for limited bandwidth”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).

As to claim 4, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one of more processors are further configured to monitor a blockchain ledger for state changes (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”).

As to claim 5, Mercuri, Jentzsch and Tong teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to amend parameters in the block query so that parameters in the reformatted blockchain query are consumable by the blockchain peer, and amend parameters in the response so that parameters in the reformatted response are consumable by the IoT device (See at least ¶ [0037], “the client may weigh nodes based on various parameters, and may use these weightings to bias the random selection of nodes listed with registry 150 for processing a transaction based on a score corresponding to the good behavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device  (See Jentzsch: ABSTRACT).

As to claim 6, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to send notifications to the IoT device (See at least ¶ [0092], “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event”).

As to claim 7, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to monitor a plurality of blockchain feeds from the blockchain peer (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”; and ¶ [0028], “the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain”).

As to claim 8, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to provide a channel for each of a plurality of blockchain applications on the IoT device and each of a respective plurality of blockchain feeds from the blockchain peer (See at least ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”).

As to claim 9, Mercuri, Jentzsch and Tong teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to determine if a message regime is correct for the blockchain query and to notify the IoT device if the message regime is not correct (See at least ¶ [0025], “in response to detecting that someone is requesting data, client 130 of IoT device 110 may be triggered to retrieve the node list for processing the blockchain interaction”; ¶ [0031], “in response to receiving RPC response 309, client 130 may determine (e.g., based on the proof or the blockheader) that the result received from node 140B is incorrect. A node acting as watchdog may instead transmit communication 310-2 to registry 150 to report the misbehavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).

As to claim 10, Mercuri teaches a method of  facilitating transaction between an Internet of Things (IoT) device and a blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack”; and ¶ [0110], “the blockchain identities of the participants, the blockchain identities of the participants who requested the transactions (e.g. offer for sale or counter offer and the like), the identity of blocks in the blockchain where the transactions were requested”) comprising: receiving a blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack”), sending the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein receiving a response from the blockchain peer; and sending the response to the IoT device; reformatting the blockchain query so that it is in a first defined format for the blockchain peer; reformatting the response so that it is in a second defined format for the IoT device;
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receiving a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and sending the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”)
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and fails to expressly teach wherein reformatting the blockchain query so that it is in a first defined format for the blockchain peer; reformatting the response so that it is in a second defined format for the IoT device;
In analogous teaching, Tong exemplifies this wherein Tong teaches where reformatting the blockchain query so that it is in a first defined format for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), reformatting the response so that it is in a second defined format for the IoT device (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 11, Mercuri, Jentzsch and Tong teach the method of claim 10. Tong further teaches wherein decrypting the blockchain query, encrypting the reformatted block query (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), decrypting the response and encrypting the reformatted response (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 12, Mercuri, Jentzsch and Tong teach the method of claim 10. Jentzsch further teaches wherein scaling channel bandwidth based upon an amount of data in the blockchain query or response (See at least ¶ [0026], “which enables a secure connection to the blockchain to be established at the required times via client 130, even if the Internet connection only allows for limited bandwidth”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method See Jentzsch: ABSTRACT).

As to claim 13, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising monitoring a blockchain ledger for state changes (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”).

As to claim 14, Mercuri, Jentzsch and Tong teach the method of claim 10. Jentzsch further teaches wherein further comprising amending parameters in the block query so that parameters in the reformatted blockchain query are consumable by the blockchain peer, and amend parameters in the response so that parameters in the reformatted response are consumable by the IoT device (See at least ¶ [0037], “the client may weigh nodes based on various parameters, and may use these weightings to bias the random selection of nodes listed with registry 150 for processing a transaction based on a score corresponding to the good behavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device  (See Jentzsch: ABSTRACT).

As to claim 15, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising sending notifications to the IoT device (See at least ¶ [0092], “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event”).

As to claim 16, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising monitoring a plurality of blockchain feeds from the blockchain peer (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”; and ¶ [0028], “the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain”).

As to claim 17, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising providing a channel for each of a plurality of blockchain applications on the IoT device and each of a respective plurality of blockchain feeds from the blockchain peer (See at least ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”).

As to claim 18, Mercuri, Jentzsch and Tong teach the method of claim 10. Jentzsch further teaches wherein further comprising determining if a message regime is correct for the blockchain query and notifying the IoT device if the message regime is not correct (See at least ¶ [0025], “in response to detecting that someone is requesting data, client 130 of IoT device 110 may be triggered to retrieve the node list for processing the blockchain interaction”; ¶ [0031], “in response to receiving RPC response 309, client 130 may determine (e.g., based on the proof or the blockheader) that the result received from node 140B is incorrect. A node acting as watchdog may instead transmit communication 310-2 to registry 150 to report the misbehavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data See Jentzsch: ABSTRACT).

As to claim 19, Mercuri teaches a computer-readable medium comprising instructions for causing one or more programmable processors (See at least ¶ [0051], “may include machine-readable instructions that may be executed on the blockchain or in secure enclaves outside the blockchain”) to: receive a blockchain query from an Internet of Things (IoT) device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack”), send the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein receive a response from the blockchain peer; and send the response to the IoT device; reformat the blockchain query so that it is in a first defined format for the blockchain peer; reformat the response so that it is in a second defined format for the IoT device;
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receive a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”)
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and fails to expressly teach wherein reformat the blockchain query so that it is in a first defined format for the blockchain peer; reformat the response so that it is in a second defined format for the IoT device;
In analogous teaching, Tong exemplifies this wherein Tong teaches where reformat the blockchain query so that it is in a first defined format for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), reformat the response so that it is in a second defined format for the IoT device (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Smith et al. (U. S. Pub. No. 2019/0043050 A1) teaches an apparatus using a blockchain to agree on a time in an information exchange network. Muftic (U. S. Patent No. 9635000 B1) teaches blockchain identity management system based on public identities ledger. Letz et al. (U.S. Patent No. 11030161 B2) teaches a blockchain scaling method and blockchain scaling apparatus.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2454 07/28/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        8/4/2021